The Court

rejected the evidence, but remarked if these abstracts were objected to it would be productive of much unnecessary expense in furnishing copies. This was admitted but it was said that it must be left as heretofore to the agreement of the parties. Cases might occur where great injustice would be done by the production of these short memorandums if as a general rule they were regarded as competent evidence.
The case went on to the jury who finally found a verdict in the negative of the issue.